Appellants' brief fails to comply with the provision of rule VIII of this court that "The briefs must present each point separately under an appropriate heading showing the nature of the question to be presented." The brief is wholly without any such heading. Furthermore, appellants, though listing one hundred and fifty alleged errors, in virtually every instance fail to indicate wherein the alleged error lies and content themselves with making the assertion that the same is reversible error, wholly overlooking the rule that prejudice will not be presumed and that the burden is upon appellants to show that if error exists it resulted in prejudice and caused a miscarriage of justice.
[1] While no grounds for a reversal of the judgment have been presented and the cause might be disposed of by *Page 520 
affirming the judgment, the violation by appellants of the clear provisions of the rules of this court, in the face of the oft-repeated warnings that such violation is ground for the dismissal of the appeal, calls for such action, and it is ordered that the appeal be and it is hereby dismissed.
Works, P.J., and Thompson (Ira F.), J., concurred.